t c memo united_states tax_court james h k wong petitioner v commissioner of internal revenue respondent docket no filed date james h k wong pro_se dustin m starbuck for respondent memorandum opinion powell special_trial_judge petitioner did not file a federal_income_tax return for the taxable_year respondent determined a deficiency and additions to tax under sec_6651 and 6654' in petitioner’s federal_income_tax in the respective amounts of dollar_figure dollar_figure dollar_figure and dollar_figure the taxable_income upon which the notice_of_deficiency section references are to the internal_revenue_code in effect for the year in issue - - is predicated was derived from third-party reporting forms petitioner filed a timely petition in which he alleged that he did not have any income from any source for the year that is the subject of a tax and that he was not required to file any return for the year at the time the petition was filed petitioner resided in richmond virginia petitioner stipulated that during he provided services to the bank of hawaii the bank having a fair_market_value of dollar_figure received from the bank property in the form of federal reserve notes having a fair_market_value of dollar_figure received a state tax_refund of dollar_figure during received dollar_figure in federal reserve notes for brokerage sales during and received dollar_figure in dividends during this case was calendared for trial on date in richmond virginia when this case was called from the calendar petitioner conceded that he received the amounts of income set forth in the notice_of_deficiency and stated that the amounts did not constitute taxable_income from petitioner’s statements and submissions petitioner contends that the sale of his labor for wages does not constitute taxable_income petitioner also argues that the payment of income taxes is voluntary and he is not a volunteer finally petitioner contends that the form_1040 u s individual_income_tax_return does not contain a valid omb control number this court and other courts have encountered these and similar arguments repeatedly and we have repeatedly rejected these arguments as frivolous see eg 80_tc_1111 crow v commissioner tcmemo_1995_584 affd per curiam 92_f3d_1177 4th cir allnutt v commissioner tcmemo_1991_6 affd per curiam 956_f2d_1162 4th cir sterner v commissioner tcmemo_1989_352 kearse v commissioner tcmemo_1988_249 affd per curiam 883_f2d_69 4th cir the court therefore on its own motion grants summary_judgment with respect to these issues and sustains respondent’s determinations in many of the cases cited above we awarded penalties under sec_6673 sec_6673 provides that if the court determines that proceedings are maintained by a taxpayer primarily for delay or the position of a taxpayer is groundless or frivolous the court may award penalties to the united_states in an amount not in excess of dollar_figure at the hearing petitioner acknowledged that he was aware that we have repeatedly rejected his arguments and have imposed penalties in similar cases q4e- petitioner’s arguments advanced here are frivolous and there are no facts militating against awarding a penalty accordingly we award a penalty to the united_states of dollar_figure under sec_6673 an appropriate order and decision will be entered
